Citation Nr: 0434510	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  98-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including aching joints, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for peripheral 
neuropathy. 

The veteran testified at an RO hearing in May 1999.  A 
transcript of this hearing has been associated with the 
claims file. 

In a September 2002 decision, the Board denied the veteran's 
claim for service connection for peripheral neuropathy, 
including aching joints, claimed as secondary to herbicide 
exposure.  The Court issued an Order in April 2003 which 
vacated the Board's September 2002 decision.  In November 
2003, the Board remanded the veteran's claim for compliance 
with the Court's Order.  The claim has now been returned to 
the Board for further appellate review.

FINDINGS OF FACT

1.  The veteran has peripheral neuropathy, including aching 
joints, which has not been characterized as acute or 
subacute.  

2.  Peripheral neuropathy was not manifest in service or 
within one year of separation from service.

3.  Peripheral neuropathy, including aching joints, is not 
attributable to a disease or injury in service.




CONCLUSION OF LAW

Peripheral neuropathy, including aching joints, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a February 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Support Your Appeal," the veteran 
was notified that in order to support his claim for service-
connected compensation benefits, the evidence must show that 
he had an injury in service or a disease that began in or was 
made worse during military service, or that there was an 
event in service which caused injury or disease, a current 
physical or mental disability, and a relationship between the 
current disability and the injury, disease, or event in 
service.  It was noted that the relationship is presumed for 
veterans who have certain diseases, including veterans who 
served in Vietnam.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 VCAA letter, under a heading 
entitled "How Will VA Help You Obtain Evidence for Your 
Appeal," the veteran was notified that VA would request all 
records held by federal agencies, including service medical 
records or other military records, and medical records from 
VA hospitals.  He was notified that VA would make reasonable 
efforts to obtain private records or evidence necessary to 
support his appeal.  Under a separate heading, the veteran 
was notified that VA was responsible for getting relevant 
records from any federal agency, including medical records 
from the military, VA hospitals, or from the Social Security 
Administration, and that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  The 
veteran was notified that he must give enough information 
about the records so that they could be requested from the 
appropriate person or agency.  It was stressed that it was 
the veteran's responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment and examination 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the February 2004 VCAA letter, under a heading 
entitled "Is There Anything Else You Need to Send," the 
veteran was requested to provide VA with any evidence or 
information that he may have had pertaining to his claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
supplemental statement of the case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for peripheral 
neuropathy, including aching joints, claimed as secondary to 
herbicide exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

For the purposes of section 1110, and subject to section 
1113, a disease ... that (i) the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having 
positive association with exposure to an herbicide agent, and 
(ii) becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and while so serving was exposed to that 
herbicide agent shall be considered to have been incurred in 
or aggravated by such service, notwithstanding that there is 
no record of evidence of such disease during the period of 
such service.  38 U.S.C.A. § 1116 (West 2002).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

For the purposes of establishing presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  Acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 CFR § 3.309 (2004).

38 C.F.R. § 3.307(d) states that evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 CFR § 3.307(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served in Vietnam during the period prescribed by 
statute, and therefore it is presumed that he was exposed to 
an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
He claims that his current disability of peripheral 
neuropathy is due to this exposure.  The service medical 
records are silent for any complaints, symptoms or treatment 
for peripheral neuropathy.  His enlistment and separation 
examination reports showed that clinical neurological 
examinations were normal.  Further, there is no competent 
evidence that peripheral neuropathy appeared within weeks or 
months of exposure to the herbicide agent or that peripheral 
neuropathy became manifest to a degree of 10 percent or more 
within a year after service.  Rather, the onset of the 
veteran's neuropathy appears to have been many years after 
service.  The first evidence of peripheral neuropathy is in 
1996, several decades after service discharge.  It has never 
been characterized as acute or subacute.  Further, current 
medical evidence, including VA examinations in 2002, continue 
to show that the veteran has a current diagnosis of 
peripheral neuropathy.  Thus, it does not meet the regulatory 
requirement that it resolve within two years of its date of 
onset.  

The examiner in a June 2001 VA neurological disorders 
examination report stated that the etiology of the peripheral 
neuropathy was bilateral carpal tunnel syndrome or median 
nerve entrapment.  The examiner in the April 2002 VA joints 
examination report stated that the veteran's peripheral 
neuropathy was not related to Agent Orange exposure, and 
explained that peripheral neuropathy due to Agent Orange 
exposure manifests within six to twelve months after 
exposure, and has a fairly acute onset.  The examiner 
explained that delayed onset of peripheral neuropathy after 
many years of exposure to Agent Orange is unlikely to be due 
to Agent Orange.  A May 2002 consultation and disability 
evaluation noted that peripheral neuropathy was of 
questionable etiology.

The Board finds the medical evidence discussed above highly 
probative.  It is noted that there are VA outpatient 
treatment reports in which the veteran's psychiatrist 
suggests a causal relationship between the veteran's 
peripheral neuropathy and Agent Orange.  Specifically, in 
April 1999 a staff psychiatrist entered an impression of 
neuropathy related to herbicide exposure.  The Board attaches 
little probative weight to the opinion of the psychiatrist, 
however, as she does not provide any rationale for her 
opinion.  The Board finds the examination and opinion of the 
neurologist has far greater probative value.  Although the 
veteran has asserted that his peripheral neuropathy is the 
result of service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 
492, 494 (1992).  Whether peripheral neuropathy is due to 
Agent Orange exposure is a matter of medical etiology.

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154.  Even if the Board were to assume as true the 
veteran's allegations of having peripheral neuropathy and 
aching joints in service, the fact remains that the claims 
folder is devoid of probative medical evidence which 
establishes a causal relationship between any current 
peripheral neuropathy and service.  Furthermore, although the 
essence of an assertion of continuity is symptoms, in a 
merits context, a lack of evidence of treatment may bear over 
the credibility of the evidence of continuity.  In this case, 
the Board is presented with a normal neurologic examination 
at separation, a denial, by the veteran of pertinent symptoms 
at separation and a phenomenal gap in evidence of treatment.  
The Board finds the normal service medical records, his 
denial of symptoms at separation, and the gap in evidence of 
treatment to be of greater probative weight than his recent 
assertion of continuity, even if sworn.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for peripheral 
neuropathy, including aching joints, claimed as secondary to 
herbicide exposure, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for peripheral neuropathy, 
including aching joints, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



